SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1213.2
CA 12-01183
PRESENT: SCUDDER, P.J., FAHEY, CARNI, VALENTINO, AND MARTOCHE, JJ.


VIRGINIA S. PAUL, PLAINTIFF-APPELLANT,

                    V                               MEMORANDUM AND ORDER

DAVID G. COOPER, AS ADMINISTRATOR OF THE ESTATE
OF ERNEST R. COOPER, DECEASED, UNITED REFINING
HOLDINGS, INC., DOING BUSINESS AS KWIK FILL GAS
STATION, UNITED REFINING COMPANY OF PENNSYLVANIA,
UNITED REFINING CO., AND UNITED REFINING, INC.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


MICHAEL J. CROSBY, HONEOYE FALLS, FOR PLAINTIFF-APPELLANT.

LAW OFFICES OF LAURIE G. OGDEN, ROCHESTER (DAVID F. BOWEN OF COUNSEL),
FOR DEFENDANT-RESPONDENT DAVID G. COOPER, AS ADMINISTRATOR OF THE
ESTATE OF ERNEST R. COOPER, DECEASED.

MACDONALD & HAFNER, ESQS., BUFFALO (PHYLISS A. HAFNER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS UNITED REFINING HOLDINGS, INC., DOING BUSINESS
AS KWIK FILL GAS STATION, UNITED REFINING COMPANY OF PENNSYLVANIA,
UNITED REFINING CO., AND UNITED REFINING, INC.


     Appeal from an order of the Supreme Court, Monroe County (Evelyn
Frazee, J.), entered March 2, 2012. The order settled the record for
the appeal taken from an order entered May 20, 2011.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the motion is
granted.

     Memorandum: Plaintiff appeals from two orders entered in
connection with her personal injury action. Plaintiff commenced this
action seeking damages for injuries she allegedly sustained when she
was struck by a motor vehicle operated by Ernest R. Cooper, who is now
deceased. On a prior appeal, we held that Supreme Court erred in
granting that part of the motion of certain defendants for summary
judgment dismissing plaintiff’s claims against them (Paul v Cooper, 45
AD3d 1485, 1486). The court thereafter issued a series of orders,
including an order granting the motion of plaintiff’s trial attorney
to withdraw from representing her and granting her trial attorney a
lien upon the proceeds of the action, and an order granting a motion
to dismiss plaintiff’s claim for lost wages due to plaintiff’s
violation of the court’s discovery orders. The matter was then
                                 -2-                          1213.2
                                                         CA 12-01183

scheduled for trial. Plaintiff appeared in court on the trial date
but was unprepared to proceed due to, inter alia, her failure to have
witnesses available. In appeal No. 1, plaintiff appeals from an order
finding her to be in default and dismissing the complaint.

     Plaintiff sought to include in the record on appeal in appeal No.
1 numerous documents concerning the court’s prior orders, contending
that they necessarily affected the finding of default. In appeal No.
2, she appeals from an order in which the court refused to settle the
record on appeal in appeal No. 1 “in the form proposed by plaintiff.”

     Addressing first the order in appeal No. 2, we conclude that the
court erred in determining that the prior nonfinal orders and related
motion papers submitted by plaintiff should not be included in the
record in appeal No. 1. The complete record on appeal must include
“all necessary and relevant motion papers” as well as “any other
reviewable order” when the appeal is from a final order or judgment
(22 NYCRR 1000.4 [a] [2]; see generally Matter of Lavar C., 185 AD2d
36, 39). Plaintiff is permitted to appeal from the final order
entered on her default for the sole purpose of securing review,
pursuant to CPLR 5501 (a) (1), of any prior contested nonfinal order
that necessarily affected the final order (see James v Powell, 19 NY2d
249, 256 n 3, rearg denied 19 NY2d 862). When plaintiff moved to
settle the record on appeal, she sought to include the court’s prior
orders and related documents in the record, contending that those
orders necessarily affected the final order entered on her default.
Without examining the prior orders and related papers, we cannot
review the propriety of the court’s determination that the order
entered on default was not necessarily affected by those documents.
Thus, although “the notice of appeal from the [final order] does not
have to recite that the appeal is also taken from the nonfinal
order[s], to obtain review of the nonfinal order[s] the record
submitted must contain the papers on which the order[s were] based,
and the briefs may argue the validity of the order[s]” (Austrian Lance
& Stewart v Jackson, 50 AD2d 735, 736). Consequently, we reverse the
order in appeal No. 2 and grant plaintiff’s motion, thereby directing
that the record in appeal No. 1 be expanded to include the materials
that were submitted to the court in appeal No. 2.

     With respect to appeal No. 1, having reviewed the court’s prior
nonfinal order relieving plaintiff’s counsel, we agree with the court
that the order did not necessarily affect the finding of default (see
CPLR 5501). Thus, that nonfinal order is not reviewable (see Siegmund
Strauss, Inc. v E. 149th Realty Corp., 81 AD3d 260, 265, quoting
Siegel, NY Prac § 530, at 910 [4th ed], mod on other grounds ___ NY3d
___ [Oct. 23, 2012]). We further conclude, however, that the court’s
other prior nonfinal order dismissing plaintiff’s claim for lost wages
necessarily affects the final order and thus is reviewable (see Karlin
v IVF Am., 93 NY2d 282, 290), because dismissal of that claim
“necessarily removed that legal issue from the case (i.e., there was
no further opportunity during the litigation to raise the question
decided by the prior [nonfinal] order)” (Siegmund Strauss, Inc., ___
NY3d at ___). Nevertheless, we conclude that plaintiff’s contentions
concerning that order are without merit. The record reflects that
                                 -3-                          1213.2
                                                         CA 12-01183

plaintiff refused to comply with discovery demands as late as five
days before trial, and thus the court did not abuse its discretion in
dismissing the claim for lost wages (see Carpenter v Browning-Ferris
Indus., 307 AD2d 713, 715-716). We have considered plaintiff’s
remaining contentions and conclude that they are without merit.




Entered:   November 16, 2012                    Frances E. Cafarell
                                                Clerk of the Court